Citation Nr: 0834497	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  90-51 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
February 1955.

In an August 1992 decision, the Board of Veterans' Appeals 
(Board) denied the veteran entitlement to a compensable 
rating for his service-connected bilateral hearing loss.  He 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 1993 
Memorandum Decision, the Court granted the Secretary's motion 
for summary affirmance of the Board's August 1992 decision.

In April 1997, the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO) received the veteran's 
request for a compensable rating for his service-connected 
bilateral hearing loss.  The RO denied his claim and the 
veteran appealed.  In a March 1998 decision, the Board denied 
the veteran's claim.  In June 1998, the veteran filed a 
motion for reconsideration of the Board's March 1998 
decision.  The motion was denied in April 1999, and the 
veteran filed a timely Notice of Appeal with the Court 
appealing the March 1998 Board decision.

In a March 2001 Order, the Court granted the Secretary's 
unopposed Motion for Remand of the Board's March 1998 
decision.  Pursuant to the actions requested in the Motion, 
the Court vacated the Board's decision denying a compensable 
rating for his service-connected bilateral hearing loss, and 
remanded the issue to the Board for issuance of a 
readjudication decision that took into consideration the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)).

In an April 2002 decision, the Board denied the veteran 
entitlement to a compensable rating for bilateral hearing 
loss.  He appealed that decision to the Court.

In a January 2003 Order, the Court granted the parties' Joint 
Motion for Remand of the Board's April 2002 decision.  
Pursuant to the actions requested in the Joint Motion, the 
Court vacated the Board's decision denying a compensable 
rating for the veteran's service-connected bilateral hearing 
loss, and remanded all issues to the Board for issuance of a 
readjudication decision that took into consideration, and was 
in compliance with, the VCAA; and to afford the veteran a VA 
audiology examination.

The Board remanded the case to the RO in August 2003 and in 
June 2004 to ensure full compliance with the provisions of 
the VCAA and to have the veteran scheduled for a VA audiology 
examination.  The Board then denied a compensable rating for 
bilateral hearing loss by decision of January 2005.

In a March 2006 Order, the Court again granted the parties' 
Joint Motion for Partial Remand.  Pursuant to the actions 
requested in the Joint Motion, the Court remanded that part 
of the Board's decision that denied a compensable rating for 
bilateral hearing loss and dismissed another issue.  On 
remand, the Court requested the Board to determine, by a new 
audiological examination if necessary, whether the 
application of the ratings table adequately reflects the 
functional abilities of the veteran's hearing under the 
ordinary circumstances of life, including employment, and 
whether an extraschedular rating for the veteran's hearing 
loss is appropriate.

In September 2006, the Board remanded the case to the RO to 
ensure full compliance with the provisions of the VCAA, 
including the Court's decision in Dingess/Harman v. 
Nicholson, 19 Vet. App. 473 (2006), and to have the veteran 
scheduled for a VA audiology examination to attempt to 
determine the veteran's functional hearing loss under the 
ordinary circumstances of life, including employment, as 
directed in the Joint Motion.  

In April 2007, after a VCAA notification letter was sent and 
an examination performed, the Board again denied a 
compensable rating for hearing loss.  In a May 2008 Order, 
the Court again granted the parties' Joint Motion for Remand 
and the case was again returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran asserts that his bilateral hearing loss warrants 
a compensable evaluation.  For reasons more fully discussed 
in the May 2008 Joint Motion for remand, another VA 
examination is needed in this case.     

Unfortunately, the veteran's claim has been back and forth 
between the Court, the Board, the AMC, and the RO on a number 
of occasions over a good many years.  In order to maximize 
the chances that a final decision can be obtained without 
further delay the Board has included some additional guidance 
for the AMC/RO and the VA audiologist.  

In Martinak v. Nicholson, the Court upheld VA's policy of 
conducting audiometry testing in a sound-controlled room.  
Martinak v. Nicholson, 21 Vet. App. 449, 454 (2007).  In 
reaching this decision, the Court noted that the rating 
schedule is based exclusively on the results provided from 
two objective tests, a pure tone audiometry test and a speech 
discrimination test.  Id.  The Court also noted that unlike 
the rating schedule for hearing loss, the extraschedular 
rating provision, 38 C.F.R. § 3.321(b), does not rely 
exclusively on objective test results to determine whether a 
referral for extraschedular rating is warranted.  Id. at 455.  
The Court then explained that VA audiometry testing is 
sufficient for rating purposes both based on the rating 
schedule and for extraschedular consideration as long as the 
examiner in addition to dictating objective test results also 
fully describes the functional effects caused by a hearing 
disability in his or her final report.  See id.  On remand, 
the audiologist should dictate the objective test results and 
fully describe the functional effects caused by the veteran's 
hearing loss disability.  Specific instructions to the 
audiologist are set out below.      

It has been pointed out that regarding classifying the degree 
of hearing impairment, the VA Clinician's Guide states that: 

A moderately severe hearing loss occurs when the 
PTA [pure tone average] is 55-69 dB HL.  A patient 
with a moderately severe hearing loss may have 
difficulty hearing or understanding all but loud 
speech.  Speech recognition may be nearly 
impossible in the presence of background noise.  

VA Clinician's Guide § 5.10, Version 3.0, March 2002.  

In the examiner's description of the functional effects 
caused by the veteran's hearing loss disability, there should 
be comment on this section of the VA Clinician's Guide.  
Specifically, the examiner should address whether the 
veteran's hearing loss causes speech recognition to be nearly 
impossible in the presence of background noise.  

There has also been some discussion about the speech 
recognition scores reported at a November 2006 audiological 
evaluation.  Essentially, two percentages for right ear 
recognition are listed in the report.  The first is 
84 percent at 75 dB and the second is 92 percent at 80 dB.   

In a section on the essentials of an audiological 
examination, the VA Clinician's Guide states the following 
about speech recognition tests: 

Speech recognition tests involve the presentation 
of approved monosyllabic words.  Speech recognition 
must be obtained with a VA-approved recording of 
the Maryland CNC Test.  The audiologist presents 
word lists at increasing intensity levels until no 
further change in speech recognition score occurs.  
However, presentation levels will not exceed the 
patient's level of discomfort or 105 dB HL, 
whichever is lower.  This procedure is known as a 
Performance-Intensity function.  The maximum speech 
recognition score is reported.

VA Clinician's Guide § 5.7., Version 3.0, March 2002.   

Given the VA Clinician's Guide instructions it would seem 
that as the speech recognition changed between 75 and 80 dB 
the valid score was 92 percent.  The test does not appear to 
have been administered twice per se; rather, it appears that 
the test was performed properly by increasing decibels until 
there was no change in speech recognition.  The VA examiner 
should be asked to comment on the procedure for obtaining 
speech recognition scores and the significance of two 
percentages listed for right ear recognition on the November 
2006 report.  The examiner should specifically comment on 
whether the two scores represented an 
inconsistency/discrepancy. 

The veteran has reported previous attempts to use hearing 
aids without improvement.  The audiologist is asked to 
comment on this in his or her discussion of the functional 
effects caused by the veteran's hearing loss disability.  

The veteran contends that he warrants an extraschedular 
evaluation.  There is a three-step analysis for determining 
whether an extraschedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.  In 
the case of a future adverse readjudication on this claim, if 
the claim is not referred for extraschedular consideration 
the AMC/RO should specifically explain why such referral is 
not warranted.

In a brief submitted in September 2008, the veteran's 
representative states that the record contains numerous 
references to the problems caused by the veteran's inability 
to understand speech adequately under the normal 
circumstances of life and work.  The veteran is encouraged to 
explain all of these problems to the VA audiologist at his 
examination.  VA audiometric examinations are conducted in 
sound treated rooms, and this practice has been upheld by the 
Court in Martinak.  The veteran will be tested in this 
manner.  However, referral for an extraschedular rating may 
be appropriate if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Hence, any information the 
veteran provides clarifying exactly how he is affected by his 
hearing loss would be helpful in deciding whether 
extraschedular evaluation is warranted.   

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
comprehensive VA audiometric examination.  
The claims file should be made available 
to the examiner.  All appropriate testing 
should be accomplished.  The audiologist 
should fully describe the functional 
effects caused by the veteran's hearing 
loss disability.  

The audiologist is requested to comment 
specifically on the following: 

a)	The results from the controlled 
speech discrimination test (Maryland 
CNC) and pure tone audiometry test;
b)	How speech discrimination testing is 
performed and whether the two 
percentages listed for right ear 
discrimination in the November 2006 
VA audiologist's report represent 
inconsistencies/ discrepancies;  
c)	The VA Clinician's Guide § 5.10 (set 
out above) and whether the veteran's 
hearing loss disability is such that 
speech recognition may be nearly 
impossible in the presence of 
background noise;
d)	Effects on employment and daily life 
caused by the veteran's hearing loss, 
including the veteran's reports that 
previous attempts to use hearing aids 
resulted in no improvement.

2.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


